                 UNITED STATES DISTRICT COURT
                MIDDLE DISTRICT OF PENNSYLVANIA

UNITED STATES OF AMERICA                  :    No. 3:18-CV-1400
                                          :
           v.                             :    (JUDGE MANNION)
                                          :
Approximately $5,430.00 in                :
United States Currency, and               :
$12,570.45 seized from Community          :
Bank Acct. ending in 6994,            :
                                          :
         Defendants                       :   (FILED ELECTRONICALLY)

            STATUS REPORT OF THE UNITED STATES

     This Status Report is filed as directed by the court’s Order dated

November 5, 2018. (Doc. 8.) The United States is currently waiting on

the expert report to proceed with charging Kurt Moran with criminal

activities related to the defendant property. The United States expects

a criminal indictment to be filed within the next six months.
     The United States proposes to file another status report no later

than November 5, 2019, to inform the court of the status of criminal

charges.

                                       Respectfully submitted,

                                       DAVID J. FREED
                                       UNITED STATES ATTORNEY

                                 By:   /s/ Jenny P. Roberts
                                       Jenny P. Roberts
                                       ASSISTANT U.S. ATTORNEY
                                       235 N. Washington Ave, Ste. 311
                                       Scranton, PA 18503
                                       PHONE: 570-348-2800
                                       FAX: 570-348-2037
                                       Jenny.p.roberts@usdoj.gov
                                       PA89330




                                   2
                          CERTIFICATE OF SERVICE

      Pursuant to Standing Order 03-1 and Local Rules 4.2 and 5.7, I

hereby certify that the foregoing document was served through

electronic case filing.

                                       Respectfully submitted,

                                       DAVID J. FREED
                                       UNITED STATES ATTORNEY

                                  By:
                                  /s/ Jenny P. Roberts
                                  Jenny P. Roberts
                                  ASSISTANT U.S. ATTORNEY
                                  235 N. Washington Ave, Ste. 311
                                  Scranton, PA 18503
                                  PHONE: 570-348-2800
                                  FAX: 570-348-2037
                                  Jenny.p.roberts@usdoj.gov
                                  PA89330
